DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if “further comprising a step of pressing” is an additional step or if applicant is further limiting the already introduced “applying pressure” of claim 2. The presently filed specification (page 5, lines 20-25) states, “[p]ressure can be applied, for example, by a press or manual pressure” which indicates a single step of applying pressure by pressing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janine, Fresh Mint Simple Syrup (https://www.trueaimeducation.com/fresh-mint-simple-syrup/) in view of Batool, et al. Extraction, Production and Analysis Techniques for Menthol: A review and in further view of Emeril, My Louisiana Mint Julep Recipe. 
Regarding claims 1-3, Janine teaches a method of making mint simple syrup by heating a mixture of sugar, Mentha (mint leaves), and water. Janine states the mixture is heated to boiling and then reduced to low and allowed to “cook until desired sweetness” (see Instructions). It is noted that the reference does not expressly state heating to the claimed temperature range or maintaining the claimed temperature for four minutes; however, as the cooking temperature is set to low (a temperature lower than boiling) and allowed to “cook until desired sweetness”, and since there is no evidence of the criticality of the claimed temperature or time, it would have been obvious to one skilled in art to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  Moreover, Batool teaches, “[i]n the present review different extraction conditions have been discussed in order to get the maximum yield of mint essential oil as well as menthol. Almost 81% menthol is extracted by hydrodistillation method at temperature condition of 30º C. Steam distillation and microwave extraction have also been used to extract menthol under temperature conditions of 35 to 40 ºC and below 70 ºC.” (Abstract). Thus, the art clearly teaches extraction temperatures of Mentha components, specifically menthol, varies and provides a skilled artisan with motivation to optimize the temperature to obtain a desired amount of menthol. 
The method of the prior art would naturally extract at least one constituent (menthol) from heating the mixture. 
Janine further teaches filtering the extracted constituent by stating, “[r]un through a fine mesh sieve and press the mint down into the sieve to squeeze all the goodness out”. The prior art does not expressly recite pressing “over a woven textile between one and four times”; however, it would have been obvious to use any material readily available for filtering, to include a woven textile and obvious that one would at least press once in order to “squeeze all the goodness out”. 
While Janine does not expressly disclose combining the filtered constituent with a liquid composition comprising alcohol, the combination of mint syrup and alcohol is not novel. 
As taught by Emeril, mint syrup is combined with bourbon to make a Mint Julep. Emeril also discloses straining the mint syrup “though cheesecloth (a T-shirt works too)”.
 Thus, it would have been obvious to one modify the “strainer” of Janine, with a woven textile, such as cheesecloth or a t-shirt, and to add the mint simple syrup of modified Janine to any liquid, including alcohol, to make the desired beverage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799